          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 1 of 50




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
CAROLINE RUIZ, OLIVERA KRSTANOSKA,                               :
and MAXINE RIVAS, on behalf of themselves                        :   Civil Case No.: 18-cv-09033
and a class of similarly situated individuals,                   :   (VSB)(GWG)
                                                                 :
                                       Plaintiffs,               :
                                                                 :   SECOND AMENDED CLASS
                   v.                                            :   ACTION COMPLAINT
                                                                 :
NEW AVON LLC and AVON PRODUCTS, INC., :
                                                                 :   Jury Trial Demanded
                                       Defendants.               :
                                                                 :
---------------------------------------------------------------- X
        Plaintiffs Caroline Ruiz, Olivera Krstanoska and Maxine Rivas (“Plaintiffs” or “Class

Representatives”), on behalf of themselves and all other similarly situated female employees (the

“Class”), against Defendants New Avon, LLC and Avon Products, Inc. (together, “Avon”),

allege that Avon has and continues to engage in systemic discrimination based on pregnancy,

maternity and the rights of nursing mothers to pump breast milk at work, as follows:

                                         SUMMARY OF CLAIMS

        1.       Avon says it is “the company for women.” Beliefs about Avon’s “women

commitment” run deep. But Avon’s actions do not match its words.

        2.       In October 2018, Plaintiff Ruiz filed this action against Avon for terminating her

days after she disclosed her high-risk pregnancy. Plaintiff Krstanoska then came forward to

describe her horrific experiences at Avon as a pregnant and breast-feeding new mother. Now,

yet another woman, Plaintiff Rivas, discloses her story as a pregnant employee at Avon that

should cause Avon, its employees, consumers and shareholders to shudder.
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 2 of 50




       3.       In two short months, we are learning that Plaintiff Ruiz’s experience as alleged is

not unique. As accounted below, Avon employees, consumers and shareholders must reconcile

the experiences of these three women, as well as a fourth Avon employee, “Jane Smith.”

       4.       Jane Smith suffered severe mastitis from lack of space to pump breast milk at

Avon, followed by emergency breast surgery to remedy the infection. Traumatized a year later,

Jane Smith suffered a miscarriage when Avon refused to let her work from home during her

high-risk pregnancy.     In a final betrayal to Avon’s false commitment to women, Avon

subsequently fired Jane Smith when she was six and a half months pregnant.

       5.       Walking down the dark hallways of Avon through these women’s experiences is

not for the faint-hearted. Their stories must be told and the truth about Avon’s false branding

demands public accountability.

       6.       The question is not whether other pregnant or breast-feeding employees suffered

similar professional damage, but how many women paid the price for Avon’s systemic

mistreatment.

                Avon’s False Commitment to Women

       7.       Avon distinguishes itself from mainstream companies based on its “passionate

commitment” to empowering women. Because of this branding, women spend millions on Avon

products and apply to work at Avon, believing that the company will empower them to succeed

and provide women opportunities for advancement.

       8.       Because Avon declares that its women-centric approach helps “break traditional

barriers,” the last thing Avon employees expect to experience is gender-based discrimination.

       9.       No reasonable woman would expect Avon, a company that brands itself as a

champion of women’s causes to fire a female employee just days after giving notice of her




                                                 2
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 3 of 50




pregnancy or need to take maternity leave. As detailed below, that was Plaintiff Ruiz’s

experience at Avon. Rather than accommodate her request to work from home because her

doctor said she was at high risk of miscarriage, Avon let her go. Shockingly, at a different Avon

office miles away, another pregnant employee faced the same dilemma. Tragically, her request

for accommodation also was denied, and she lost the baby in a miscarriage.

         10.      No reasonable woman would expect Avon, a company that brands itself as a

champion of women’s causes to subject a female employee returning from maternity leave to

disparagement, marginalization and accusations of poor performance because she stayed home

with her newborn after childbirth or because she nursed her baby and needed to pump breast

milk at work. As detailed below, that was Plaintiff Krstanoska’s experience at Avon.

         11.      As detailed below, Plaintiff Rivas similarly experienced disparagement,

marginalization and accusations of poor performance as a direct result of her maternity status.

         12.      Moreover, as detailed below, another former employee at Avon suffered horrific

pregnancy related discrimination, including having to undergo emergency breast surgery from

mastitis that developed because she was unable to pump breast milk at Avon.

         13.      Being a new mother should be one of the most meaningful and significant

experiences in life. It should not be a reason to fire or marginalize a female employee. Despite

layers of protective laws on the federal, state and municipal levels, some employers, including

Avon, continue to take advantage of female employees during this vulnerable time surrounding

childbirth.1 As compared to similarly situated male employees, and non-maternity status co-


1
         Unless otherwise noted, the terms “maternity” or “maternity status” in this Complaint refer to the period of
pregnancy, and/or time immediately prior to and after childbirth, and/or the average period after childbirth that
women in New York breastfeed newborns, that presently is about six months. See
https://www.cdc.gov/breastfeeding/data/facts.html.




                                                          3
           Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 4 of 50




workers, female employees during maternity often must work harder, more efficiently and better

– simply to deflect “traditional barriers” and bias that childbirth has caused them to lose focus,

underperform or be less committed to work.

        14.      There is no excuse for companies that fail to adhere to the minimum standards by

law to accommodate employees that become pregnant and experience childbirth. It seems

especially cruel that Avon, a company that claims to promote a woman-centric culture, would

allow such inequity to exist.

        15.      While no manager or employee at any company should feel emboldened to

marginalize pregnant employees or nursing women that need the space and the opportunity to

express and store breast milk after childbirth; it is galling to know that such conduct is occurring

at Avon.

        16.      Incredulously, Avon believes that it has the right to ignore the laws enacted to

protect the rights of women from such workplace abuses. In addition to their individual claims,

Plaintiffs assert claims against Avon on behalf of these proposed classes:

                                         Title VII Class
        All female employees that have or will be employed at Avon in the U.S. from
        September 5, 2017 to the date of judgment that have been or will be pregnant,
        including those female employees that have been or will be pregnant and had
        pregnancy complications that required workplace accommodations; and those
        female employees that have been or will take maternity leave between September
        5, 2017 to the date of judgment in violation of Title VII and PDA (the “Title VII
        Class”).




The American Academy of Pediatrics (AAP) recommends that infants be exclusively breastfed for the first six
months with continued breastfeeding alongside introduction of appropriate complementary foods for one year or
longer. The Centers for Disease Controls and Prevention (“CDC”) lists “unsupportive work policies and lack of
parental leave” as a factor influencing women’s decision to breastfeed for less than six months.




                                                       4
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 5 of 50




                                 NYS Subclass and NYC Subclass
        All female employees that have or will be employed at Avon in the state of New
        York (the “NYS Subclass”) or in New York City (the “NYC Subclass”) from
        November 13, 2015 to the date of judgment that have been or will be pregnant,
        including those female employees that have been or will be pregnant and had
        pregnancy complications that required workplace accommodations; and those
        female employees that have been or will take maternity leave between November
        13, 2015 to the date of judgment.

                                    Breast Pumping Class
        All female employees that have or will be employed at Avon in the state of New
        York from November 13, 2015 to the date of judgment that have needed to or will
        need to pump breast milk during work hours (the “Breast Pumping Class”).

I.      Men Dominate the Predominantly Female Workforce at Avon

        17.      While Avon scrambles to explain how and why it failed to protect pregnant

women, employees that take pregnancy related leave or nursing mothers who need to express

breast milk during work, Avon must explain why the company “for women” actually is a

company run by men.

        18.      Women should be appalled when they click on the executive leadership link at

Avon’s site and see a group of white men staring back. The CEO, Jan Zijderveld, is a white

male. The CFO, Jamie Wilson, is a white male. The COO, Jonathan Myers, is a white male.

The Global President, Miguel Fernandez, is a white male. The list goes on.2 Appallingly, of the

18 members on the Management Committee, just five are women.3 For a company that bases its

entire brand on female empowerment, the fact that a mere 27% of the Management Committee is

female is outrageous. The CEO of New Avon LLC, Scott White, also is a white male.4 The


2
          http://www.avoncompany.com/aboutavon/our-people/executiveleadership/index.html. As discussed infra,
despite Avon’s spin off of the North American market into a private limited liability company named “New Avon
LLC,” any online search for information about New Avon, its leadership or corporate structure, automatically is
redirected to Avon’s site —www.avoncompany.com.
3
          http://www.avoncompany.com/aboutavon/our-people/management-committee/index.html. Equally
horrific, just one member appears to be a person of color.
4
          https://about.avon.com/company/board-of-managers/scott-white-bom.



                                                       5
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 6 of 50




CEO of the majority stakeholder in New Avon LLC, Cerberus Operations and Advisory

Company, is Chan W. Galbato, also a white male.5

         19.      The message is clear: only men, not women, are fit to lead Avon.                          Despite

boasting that more than 60% of employees at Avon are female, the reality is that a handful of

men dominate the predominantly female workforce.

         20.      Workplace policies about maternity status and the procedures to implement such

policies come from the top. A disproportionately male dominated leadership team at Avon

matters because male executives making maternity policy decisions suggests a greater likelihood

that Avon uses the male experience of work as the default standard.                          As detailed below,

Plaintiffs’ experiences show that Avon expected them to conform to a male work experience.

When Plaintiff Krstanoska, a young, first-time mother, dared to complain repeatedly about

discrimination at the hands of her older, white male supervisor, she was forced to defend herself

to two more, older, white male managers.                  Not surprisingly, these three older white men

considered her complaints of maternity discrimination unfounded.

         21.      Such men, and the leadership team, are responsible for imposing the standards for

workplace policies and guidelines at Avon, including protocols to comply with federal, state and

city laws enacted to protect female employees from experiencing the unlawful pregnancy related

treatment described in this complaint.6


5
         https://about.avon.com/company/board-of-managers/chan-w-galbato.
6
         The harm inflicted on female workers fired while pregnant is substantial. Essentially sidelined from future
employment for the rest of their pregnancy through childbirth, fired pregnant women lose medical coverage, often
are forced to find new physicians in the middle of a pregnancy, and lose valuable safety nets from federal and state
laws such as FMLA. In a recent New York Time’s article, Pregnancy Discrimination is Rampant Inside America’s
Biggest Companies, reporters Natalie Kitroeff and Jessica Silver-Greenberg detail the tangible career sidelining that
pregnant employees experience, as well as the abhorrent bias that labels pregnant employees as unmotivated, less
committed, less dependable and irrational. See
https://www.nytimes.com/interactive/2018/06/15/business/pregnancy-discrimination.html.




                                                          6
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 7 of 50




       22.     Avon leadership allowed what should be neutral, uniform policies surrounding

maternity status issues, to be implemented in a subjective, non-uniform, unreliable way that

disadvantaged the very employees the laws were created to protect.

       23.     Importantly, these same male leaders are responsible for perpetuating

discrimination at Avon by forcing women that dare complain into mandatory arbitration. Female

employees are victimized a second time when they must forego their constitutional and

fundamental right to pursue legal claims in court.

II.    Avon is Not a Company “For Women” Because It Uses Forced Arbitration as a
       Term of Employment

       24.     Avon is not a company “for women” because it attempts to force female

employees out of public courts and into the silent halls of mandatory arbitration.          Forced

arbitration as a term of employment means that Avon employees that experience gender

discrimination, pregnancy discrimination, sexual harassment or discrimination because of a need

to pump breast milk during work, must hide their legal claims from the public.

       25.     Secret arbitration is the opposite of transparency. Forced arbitration does not

“empower women” nor does it “support women’s causes.” It does the opposite.

       26.     Shamefully, Avon continues to reap the benefits of its “for women” marketing,

when corporate executives are intentionally attempting to silence stories like the stories set forth

in this complaint and those of proposed class members through mandatory arbitration

agreements.

       27.     At a minimum, Avon has systematically attempted to force individual arbitration

on employees since April 29, 2016 for all types of discrimination, including but not limited to:

       Gender, sex, pregnancy, sexual harassment, age, religion, race, sexual
       orientation, marital status, physical or mental disability or medical condition.




                                                 7
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 8 of 50




        28.     Upon information and belief, Avon also attempted to force arbitration silence on

female employees prior to April 29, 2016.

        29.     Although the male leadership at Avon knows that forced arbitration is contrary to

empowering female victims of discrimination, Avon disgracefully has opted to continue its

policies– even in the wake of the #MeToo movement and the public’s realization that forcing

women into arbitration is both tremendously harmful and contrary to all notions of justice.

        30.     While numerous companies, including Microsoft and Google are voluntarily

doing away with arbitration agreements, Avon continues to deny female employees a basic and

constitutional right to a jury of their peers in court.

        31.     Along with Avon’s purported claim of:

        “a woman-centric approach on projects to break traditional barriers and
        empower women to build a better future by taking control of their well-
        being,”7

comes a moral obligation to lead by example and be at the forefront of social justice movements.

        32.     If Avon continues to hide from public accountability and transparency, it cannot

hold itself out to investors, prospective employees, current employees, and customers as a

“champion of women’s causes.”

                                  JURISDICTION AND VENUE

        33.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding the deprivation of Plaintiffs’ rights

under Title VII. The Court has supplemental jurisdiction over Plaintiffs’ related claims arising

under State and local law pursuant to 28 U.S.C. § 1367(a).



7
        See http://www.avoncompany.com/corporate-responsibility/womens-causes/




                                                    8
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 9 of 50




        34.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this district.

                                                 PARTIES

        35.      Plaintiff Caroline Ruiz is a former employee of Avon who, at all relevant times,

worked at Avon’s One Liberty Plaza, New York, New York 10006 location. Plaintiff is a

resident of the State of New York and at all relevant times herein met the definition of an

“employee” under all relevant statutes throughout her employment with Defendants.

        36.      Plaintiff Olivera Krstanoska is a former employee of Avon who, at all relevant

times, worked at Avon’s offices in Suffern, New York. Plaintiff is a resident of the State of New

Jersey and, at all relevant times herein, met the definition of an “employee” under all relevant

statutes throughout her employment with Defendants.

        37.      Plaintiff Maxine Rivas is a former employee of Avon who, at all relevant times,

worked at Avon’s offices in Suffern, New York. Plaintiff is a resident of the State of New Jersey

and, at all relevant times herein, met the definition of an “employee” under all relevant statutes

throughout her employment with Defendants.

        38.      Founded in 1886, Defendant Avon Products, Inc. (the “Company” or “Avon”)

operates in approximately 70 countries and is a publically traded company on the NYSE under

the symbol “AVP.” Avon is incorporated in the state of New York, with its principal executive

office located in Rye, New York.8 In March 2016, Avon spun its North American business,

including Canada, into a privately held limited liability company controlled by Cerberus Capital



8
         According to the NYS Division of Corporations, Avon’s chief executive officer works from the company
location in the U.K. See https://www.dos.ny.gov/corps/bus_entity_search.html.



                                                       9
            Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 10 of 50




Management, L.P. (“Cerberus”). Cerberus is a private equity firm that specializes in distressed

investing; it operates from New York, New York.

        39.      Avon named the new privately held limited liability company “New Avon.” Avon

continues to own a minority share in New Avon and continues to actively operate and participate

in the Company’s North American business.

        40.      Defendant New Avon, LLC (collectively with Avon Products, Inc., “Avon”) is a

New York foreign limited liability company and is headquartered at One Liberty Plaza, New

York, New York 10006. Avon is the leading social selling beauty company in North America,

with independent sales representatives throughout the United States, Puerto Rico and Canada.

Avon’s products include skincare, color cosmetics, fragrance and personal care products, and

brands such as ANEW, Avon Color, mark., and Skin So Soft, as well as fashion and accessories.

        41.      Despite the recent sale to Cerberus and creation of New Avon, LLC, the

Company continues to brand itself collectively as “Avon” in connection with its North American

business. For example, online inquiries about New Avon LLC automatically are directed to the

site www.avon.com. In a recent press release about Avon’s plan to consolidate U.S. operations

to Avon’s offices in Suffern, New York in 2019, the press release was issued from the

Company’s headquarters in London and Avon CEO Jan Zijderveld stated:

        “With Avon’s international focus, simplifying our U.S. operations is a logical
        next step in providing fuel for growth, and a further example of our commitment
        to improve Avon’s performance and become more fit for purpose.” 9

        42.      At all times relevant herein, Avon was and is an “employer” under all relevant

statutes.



9
       See https://www.prnewswire.com/news-releases/avon-products-inc-to-create-leaner-new-york-operations-
300715628.html.



                                                    10
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 11 of 50




                           ADMINISTRATIVE PREREQUISITES

       43.     On July 2, 2018, Plaintiff Ruiz filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”).

       44.     On August 3, 2018, Plaintiff Ruiz received a Notice of Right to Sue from the

EEOC. Fewer than 90 days have passed since Plaintiff Ruiz filed her Notice of Right to Sue.

       45.     Following commencement of this action, a copy of this Complaint will be served

upon both the New York City Commission on Human Rights and the New York City Law

Department, Office of the Corporation Counsel, thereby satisfying the notice requirements of the

New York City Administrative Code.

       46.     Any and all other prerequisites to the filing of this suit have been met.

                                  FACTUAL ALLEGATIONS

I.     Plaintiff Ruiz

       47.     Plaintiff Ruiz is an experienced procurement leader with an extensive background

in Direct, Indirect and Capex procurement.

       48.     Plaintiff holds three Masters degrees, including a degree in International Strategic

Sourcing from the Bordeaux Business School in France as well as degrees in Chemistry and

Engineering in Materials Technology from the Institut de Sciences et Technologie - Université

Pierre et Marie Curie, France.

       49.     For approximately six years, Plaintiff worked for Estee Lauder, starting as the

Global Indirect Procurement Manager and working her way up to the Global Packaging and

Indirect Procurement Lead.




                                                11
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 12 of 50




        50.     After Estee Lauder and prior to joining Avon, Plaintiff served as the Executive

Director of Shiseido for approximately two years, where she was the Head of Indirect

Procurement for the entire Americas region.

        51.     Plaintiff was recruited aggressively by Avon to join the company as the Global

Head of North America Indirect Procurement. She began work at Avon in early January 2018.

        52.     During her first three weeks of employment, Plaintiff quickly learned that Avon

employees routinely worked from home or away from the office.

        53.     For example, Plaintiff’s supervisor, Nath, often worked remotely.

        54.     One of Plaintiff’s direct reports, a male employee, worked remotely on a

permanent basis, and Plaintiff only communicated with him through video conferences, phone

and email. Nath told Plaintiff that she had to “coddle” younger employees, including this direct

report, and give them “love and care” so that they are happy. Upon information and belief, Nath

never requested that a male employee provide “love” to a direct report.

        55.     Another one of Plaintiff’s direct reports was permitted to work remotely for four

weeks after the death of a family member.

        56.     Working remotely was so widespread that one day, Plaintiff was the only member

of her department to be physically in the office.

        57.     As Plaintiff understood, her fellow Avon employees were not required to meet

any formal in office work requirements.10

        58.     Less than one week after Plaintiff began her employment, Nath instructed her to

terminate long-term employee, Rosemary Gunther, who was only a few months from her

anticipated retirement.

10
        For example, one employee worked remotely after feeling jetlagged. Another employee was permitted to
work remotely to support a friend.



                                                    12
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 13 of 50




         59.      Ms. Gunther, a purchasing agent for more than 20 years at Avon, was 66 at the

time Avon wanted Plaintiff to terminate her.

         60.      Plaintiff told Nath that it was not “right” to fire Ms. Gunther because she had no

performance issues, and she was a long-time employee in good standing who was about to retire.

Upset with Plaintiff, Nath fired Ms. Gunther himself.11

         A.       Plaintiff’s Miscarriage Scare

         61.      On Thursday, January 25, 2018, Plaintiff began to experience heavy bleeding and

was rushed to the emergency room, where she was kept for over six hours.

         62.      While at the hospital, Plaintiff was devastated to learn that there was an

exceedingly high likelihood that she would suffer a miscarriage — and, as she later informed

Avon — her pregnancy was considered “high-risk.”

         63.      Plaintiff’s doctor recommended that she remain on bedrest for the following

week.

         64.      Because Plaintiff had just started work at Avon, understandably, she was reluctant

to take time off as recommended by her doctor. Instead, she requested permission for paid time




11
          Disturbingly, this request may not be an isolated event at Avon. A number of publically filed complaints
against Avon reveal allegations of a similar fact pattern involving the terminations of long-term female employees in
their late 50s and early 60s who are close to achieving retirement status and eligible for a full pension. By way of
example only, in Yonkovig v. Avon Products Inc., 18-cv-00560 (E.D. Va. 2018) (plaintiff alleged that just 2 months
prior to her eligibility for a full pension at age 55, and after working at Avon for over 20 years, she was terminated
over “undefined performance issues”). See also Riley-Moore v. New Avon, LLC, 17-cv-05370 (E.D. Pa. 2017)
(plaintiff alleged that she was terminated for “performance issues” after she took FMLA leave despite having
recently received two performance-based awards); Vazquez-Rivera v. Avon Products, Inc. 14-cv-01251 (D.P.R.
2014) (plaintiff, a 50 year old female, alleged that she was terminated for “unsatisfactory performance” after
working for Avon for 27 years and having received several performance-based awards just months prior); Rossello
v. Avon Products, Inc., 14-cv-01908 (D.P.R. 2014) (plaintiff, a 63 year old female, alleged that she was disciplined
despite high performance after working for Avon for over 20 years).




                                                         13
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 14 of 50




off (“PTO”) for the next day, Friday, January 26 (while she remained in the hospital for testing)

as well as to work from home from January 29-31, 2018.

       65.    Nath granted this request and Plaintiff was able to complete her work in a timely

manner from home.

       66.    Plaintiff returned to the office on Thursday, February 1, 2018, although she

continued to experience pain and bleeding related to her pregnancy and felt that she could barely

walk. Her doctor emphasized how important it was that she not travel and suggested she remain

on bedrest through February 9, 2018.

       67.    Plaintiff immediately informed Avon’s Human Resources (“HR”) of her

pregnancy and medical issues.

       68.    HR instructed Plaintiff to provide a doctor’s note explaining that she needed to

work remotely.

       69.    On Thursday, February 1, 2018, Plaintiff forwarded a note from her doctor

explaining that she should work remotely for the week of February 5 to February 9, 2018.

       70.    Avon had the ability to accommodate Plaintiff’s request with little to no effort.

       B.     Sham Performance Issues

       71.    On Friday, February 2, 2018, only one day after Plaintiff informed Avon of her

pregnancy, Plaintiff was bombarded with fabricated “performance issues” at what was supposed

to be her one-on-one with her supervisor, Nath.

       72.    Rather than the one-on-one scheduled meeting to discuss work, Plaintiff was

confronted in Nath’s office by Nath, as well as a female representative from HR.

       73.    At this meeting, Plaintiff was told that she was having “performance issues.”

This was the first time that Plaintiff heard about performance issues. Notably, she had worked at




                                                  14
           Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 15 of 50




Avon for less than one month in an executive position that was vacant for months before she

started.

           74.   Nath and the HR representative explained that based on the purported

performance issues that they would “review in one week how you do.”

           75.   Plaintiff asked for an explanation of the alleged performance issues and help

about trying to correct them.

           76.   Avon’s sudden fault finding seemed particularly disingenuous given that she had

recently received excellent feedback on her presentation to Avon, where she made proposals that

would lead Avon to save upwards of $2,000,000.

           77.   Plaintiff did not receive any response or guidance throughout the meeting as to

what her “performance issues” actually were.

           78.   At the end of the sham meeting, Plaintiff told Nath and the HR representative that

she was pregnant and was extremely concerned that she may have a miscarriage this week.

           79.   Nath responded, “Your health isn’t my concern, but your performance is.”

           80.   Only hours after her meeting, Plaintiff was shocked to receive an email stating

that her request to work remotely was denied.

           81.   Plaintiff received a letter from Carrie Shaner, an occupational health nurse for

Avon, which included multiple inaccurate statements and ultimately rejected Plaintiff’s request

to work remotely for five days.

           82.   Specifically, Ms. Shaner accused Plaintiff of being absent from work from

January 26-31, 2018. However, on January 26 she was in the hospital and she had been

approved for PTO, January 27-28, 2018 were non-business days, and on January 29-31, 2018,

Plaintiff had successfully worked remotely with permission from Nath.




                                                 15
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 16 of 50




       83.     Ms. Shaner also characterized Plaintiff’s request as “unpredictable” and

“indefinite.” However, Plaintiff had clearly only requested she be permitted to work remotely

from February 5-9, 2018.

       84.     Upon receiving this letter, Plaintiff immediately responded, clarifying Ms.

Shaner’s mistakes and reiterating her doctor’s advice to avoid traveling to work for her health.

       85.     Ms. Shaner did not respond.

       86.     Plaintiff sent a follow-up email reiterating that she did not understand why it

would be a hardship for Avon to permit her to work from home given that many employees work

from home and relayed that she was “surprised that Avon would not consider a high risk

pregnancy as a basis to permit you to be at home for 5 business days.”

       87.     Plaintiff never received a response to her email.

       88.     Determined to do an excellent job and despite being on bedrest, Plaintiff spent the

entire weekend preparing a presentation and multiple excel spreadsheets that she expected to

deliver the following week.

       C.      Avon Fires Plaintiff Because of Her Pregnancy

       89.     On Monday, February 5, 2018, Plaintiff was supposed to be on bedrest at the

instruction of her doctor, but she put her health and her pregnancy at risk and commuted to

Avon’s office in Manhattan.

       90.     At 12:00 p.m., unexpectedly, Plaintiff was called into a meeting with Jacklyn

Marcus, Vice President of Supply Chain, who Plaintiff had not spoken with since Plaintiff

initially interviewed for the position, as well as with HR representative, Shawn Bay.




                                                16
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 17 of 50




         91.      Ms. Marcus informed Plaintiff that she was being terminated effective

immediately due to “performance deficiencies.”12

         92.      Plaintiff responded that she believed she was being fired because she was

pregnant, particularly given that she had worked at Avon for less than four weeks, and had not

been given a fair chance to perform.

         93.      Horrifically, Ms. Marcus fired Plaintiff on the spot. The temporal proximity

between Plaintiff’s hospital stay, request for a day off and to work from home, coupled with her

disclosure of her high-risk pregnancy undeniably create an inference of discrimination. Further,

before the meeting in which Plaintiff and Avon executives discussed her need for time off and

pregnancy, no one at Avon had even mentioned alleged performance issues.

         94.      Because of her executive level and senior responsibilities, it is inconceivable that

Avon would expect a full transition to a role such as the one occupied by Plaintiff in less than

four weeks. Indeed, Avon spent months recruiting for the position and it was vacant for months

before she started.

         95.      Disingenuously and for self-serving reasons, Ms. Marcus felt obligated to tell

Plaintiff that Avon is “a company for women and [we] do a lot of arrangements for pregnant

women.”

         96.      Nath and other executives at Avon were aware that Plaintiff was supposed to be

on bedrest and avoid travel because it would increase the likelihood of a miscarriage.

         97.      Avon intentionally and recklessly placed Plaintiff’s health and pregnancy in

12
          The performance deficiencies cited by Ms. Marcus as the cause for Plaintiff’s termination, which included
a falsely-attributed statement about a coworker being “shitty,” purportedly failing to respond to a client’s email and
supposedly reaching out to an Avon employee she was instructed not to contact, are pretextual. Plaintiff did, in fact,
respond to this client’s email and had a meeting with the client shortly thereafter. Not only are these allegations
completely contrived, but Avon failed to provide Plaintiff any opportunity respond to or otherwise cure these
accusations.



                                                         17
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 18 of 50




jeopardy by compelling her to travel to the Manhattan office on February 5, 2018 just to be

terminated.

       98.     By intentionally causing Plaintiff such harm, and knowing the difficulty she

would have, and in fact has experienced, in obtaining a new job while pregnant, Avon acted in

direct conflict with its purported values and mission. Specifically, Avon represents that it

inspires the financial independence, health and wellbeing of women:

               STANDING FOR MORE THAN JUST BEAUTY
               “This is the company that puts mascara on lashes and food on tables. That
               fights wrinkles with one hand and breast cancer with the other. That
               knows the value of a perfect lip, but still opens its mouth and speaks out
               against domestic violence and for women’s financial independence. This
               is the company that not only brings beauty to doors, but also opens them.
               This is Avon. The company that for over a century has stood for
               beauty, innovation, optimism and, above all, for women.”13

II.    Plaintiff Krstanoska

       99.      Olivera Krstanoska is a successful microbiologist and holds a Master’s degree in

Biomedical Sciences and Biodefense.

       100.    In January 2014, Ms. Krstanoska started working at Avon’s Global Research &

Development Center in Suffern, New York as a microbiologist.

       101.    Approximately eight months into her employment at Avon, Ms. Krstanoska was

overjoyed to learn that she was pregnant with her first child.

       102.    Almost immediately after she disclosed her pregnancy, Avon allowed Ms.

Krstanoska to be subjected to discriminatory hostile working conditions and an unsafe work

environment.


13
       See https://about.avon.com/us-about/company/about.




                                                    18
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 19 of 50




        A.       Avon Places Ms. Krstanoska’s Pregnancy at Risk

        103.     As a microbiologist at Avon, Ms. Krstanoska had exposure to chemicals that

posed a risk for pregnant women and that could impact detrimentally the healthy development of

the fetus.

        104.     Ms. Krstanoska explained to her department supervisor and other microbiologists

that she should avoid particular tasks while at work so that she could avoid these chemicals.

        105.     All Avon employees in Ms. Krstanoska’s lab, including one of Ms. Krstanoska’s

senior laboratory technicians, Kathy LaPointe (“LaPointe”), were trained and aware that HC

Agar was harmful to pregnant mothers.           In fact, Hazel Pierson, one of Ms. Krstanoska’s

coworkers, joked that Ms. Krstanoska would have a “three-legged baby” because of her exposure

to HC Agar.

        106.     Despite the well-known risks, LaPointe insisted that Ms. Krstanoska continue to

work with potentially harmful chemicals.

        107.     LaPointe raised her voice on multiple occasions, yelling at Ms. Krstanoska that

she must use the chemical HC Agar, which is involved in a method Avon uses to test its

cosmetics for mold. LaPointe also yelled at Ms. Krstanoska when she wore a mask to prevent

breathing air contaminated by HC Agar.

        108.     Clearly, LaPointe had no regard for Ms. Krstanoska’s safety or the safety of her

unborn child.

        109.     Ms. Krstanoska’s supervisor, Donald English14 (“English”), witnessed LaPointe’s

harassment and insistence that Ms. Krstanoska work with the harmful chemical. However,

English did nothing to discipline LaPointe or stop the harassment.


14
        English is a male in his mid-sixties.



                                                 19
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 20 of 50




         110.   At the workplace, LaPointe regularly belittled and demeaned Ms. Krstanoska in

connection with her status as a pregnant employee, and eventually escalated her hostility to the

point where she admitted an intent to cause Ms. Krstanoska to inadvertently harm her unborn

child.

         111.   Multiple coworkers were present and witnessed LaPointe’s harassment, however

no supervisor was present for LaPointe’s threat.

         112.   Following this threat, Ms. Krstanoska, extremely upset, went to English.

         113.   English told Ms. Krstanoska simply to “ignore” LaPointe, and that LaPointe

likely was acting this way because she was “off her meds.” Such “advice,” unprofessional and

non-productive, was negligent and failed to remedy the situation.

         114.   Because of Avon’s failure to discipline LaPointe, LaPointe continued to harass

Ms. Krstanoska and admonish Ms. Krstanoska for her refusal to work with certain chemicals

based on her pregnancy status.

         115.   Ms. Krstanoska did her best to ignore LaPointe, but because of Avon’s failure to

intervene, she was forced to make complaints to English about the harassment on a regular basis.

         116.   It is Ms. Krstanoska’s understanding that English failed to investigate her

complaints or escalate them to Avon’s Human Resources (“HR”) at this time.

         B.     Harassment Continues After Ms. Krstanoska Returns from Leave

         117.   Ms. Krstanoska was concerned that Avon would subject her to discriminatory

treatment when she returned after maternity leave in October 2015.

         118.   Sadly, her concerns were justified. By way of example only, when Ms.

Krstanoska returned, she learned that her workstation and her lab equipment had been moved




                                                20
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 21 of 50




and she no longer had her own station. This situation placed her at a disadvantage as compared

to her peers and negatively impacted her performance.

         119.   Because Ms. Krstanoska’s workstation was taken away, she suddenly found

herself without her own lab equipment.

         120.   As a result, Ms. Krstanoska had to wait for another microbiologist to finish using

their equipment, and then borrow his or her equipment as soon as he or she was finished with it.

         121.   Ms. Krstanoska was the only microbiologist who was not provided his or her own

equipment and for obvious reasons. The decision to deny her this was adverse to her

responsibilities and ability to perform her work to the best of her ability.

         122.   Ms. Krstanoska’s workbenches were also removed while she was on maternity

leave.

         123.   Ms. Krstanoska made multiple requests to her supervisor to replace at least one of

her workbenches so that she could sit and stand while doing her work. However, no workbench

was ever provided, leaving Ms. Krstanoska to sit throughout the entire workday day. All other

employees in her lab had benches.

         124.   Ms. Krstanoska became the subject of a rumor at Avon that she was suffering

from post-partum depression. This was false.

         125.   Ms. Krstanoska was forced to report the issues of the denial of her own work

station and equipment to English.

         126.   When English failed to respond, Ms. Krstanoska reported these issues directly to

Avon’s HR.

         127.   HR directed Ms. Krstanoska to Justin O’Neal (“O’Neal”), an HR employee.




                                                 21
          Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 22 of 50




       128.    English and O’Neal failed to investigate or remedy these workplace problems

designed to adversely impact her performance.

       C.      Avon Places Ms. Krstanoska’s Health and Safety at Risk after She Discloses
               Her Second Pregnancy

       129.    In November of 2015, Ms. Krstanoska became pregnant with her second child.

While delighted of the news that her family would be growing, she was terrified of the treatment

she would be subjected to at Avon after she disclosed her pregnancy.

       130.    That same month, Ms. Krstanoska disclosed her pregnancy. At the same time,

she also requested to be removed from tasks that required the chemical HC Agar.

       131.    English told Ms. Krstanoska that requesting this accommodation would not be a

problem and would not impact her employment at Avon.

       132.    What English failed to tell her is that she would be penalized for simply making

the request for this accommodation during her pregnancy.

       133.    At Ms. Krstanoska’s 2015 end of the year review, English told her that she

“failed” to “step up” as a microbiologist by requesting to be removed from tasks that required

exposure to HC Agar.15

       134.    English was forcing Ms. Krstanoska to make a choice between her job and putting

her pregnancy at risk.

       135.    Ms. Krstanoska immediately complained to O’Neal about English’s review,

stating that it was discriminatory and retaliatory. She requested an in person meeting with

O’Neal.




15
       Her previous performance reviews were excellent.



                                                    22
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 23 of 50




        136.    In December 2015, Ms. Krstanoska met with Avon’s Senior Vice President of

Product Safety and Regulatory Affairs, Steve Gettings (“Gettings”). Gettings is also a male,

approximately 60 years old.

        137.    Gettings failed to investigate Ms. Krstanoska’s complaints or remedy her

situation.

        138.    At Ms. Krstanoska’s end of the year review, Ms. Krstanoska requested that

O’Neal or Gettings be present given English’s discriminatory behavior. Ms. Krstanoska was told

by O’Neal “that would not be necessary,” and instead scheduled Ms. Krstanoska’s end of the

year review with English and bizarrely, one of Ms. Krstanoska’s fellow microbiologists.

        139.    At the end of the year review, English proceeded to make false accusations and

question Ms. Krstanoska’s performance. Ms. Krstanoska disputed his characterization of what

happened and tried to plead her situation.        Ms. Krstanoska was ignored, dismissed, and

marginalized.

        140.    Ms. Krstanoska complained to Gettings and O’Neal about the unfair review, but

they failed to engage in any type of investigation or action to remedy the situation.

        141.    Instead her greatest fears materialized because after the meeting, English felt

emboldened to retaliate against Ms. Krstanoska even more blatantly, creating an even more

hostile and toxic work environment.

        142.    By way of example, English began leaving Ms. Krstanoska off important calls

and meetings that she previously had been included in.

        143.    English also excluded Ms. Krstanoska from team meetings, causing her to miss

important company developments and policy updates.




                                                23
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 24 of 50




       144.    English also scrutinized the hours Ms. Krstanoska worked more so than her

coworkers. After making her complaint and going out on maternity leave, English required Ms.

Krstanoska pressured her about hours worked. English did not pressure other non-pregnant or

non-maternity status employees about their work hours.           In fact, English allowed another

employee to work less hours in a day as compared to Ms. Krstanoska.

       145.    Ms. Krstanoska also continued to be harassed by her coworkers with English’s

knowledge.

       146.    For instance, one day LaPointe purposefully unplugged the equipment that Ms.

Krstanoska was using, that caused Ms. Krstanoska to lose an entire days’ worth of work.

       147.    On another occasion, LaPointe doused Ms. Krstanoska’s coat in perfume when

Ms. Krstanoska stepped away from her desk while knowing that the strong scent would make her

ill.

       148.    On an almost weekly basis, Ms. Krstanoska continued to complain to HR about

her discriminatory treatment and English’s failure to remedy the situation.

       D.      Similarly Situated Pregnant Employee is Discriminated

       149.    At the time, Ms. Krstanoska knew about at least one other pregnant employee that

worked as a microbiology lab technician, who had faced similar harassment at Avon because of

her status as pregnant, maternity leave and return to Avon after childbirth. Ms. Krstanoska knew

that this co-worker, Plaintiff Rivas, often hid in the lab to avoid interacting with English.

       150.    Ms. Krstanoska understood that her co-worker was afraid to speak out against

English for fear of suffering retaliation.




                                                 24
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 25 of 50




         E.     Avon Discriminates Against Mothers That Pump Breast Milk

         151.   When Ms. Krstanoska returned after her first maternity leave, she was breast-

feeding. Accordingly, she needed to pump breast milk during the workday. Despite a capacity

for 350 employees, at that time, Avon offered just one room containing three “stalls” for women

that needed to pump breast milk. This room was referred to by Avon as the “sick bay/infirmary”

or the “serenity room.” As detailed below, employees that were sick or who wanted to use the

room for health reasons had equal access to the space, and employees could hear one another, as

there was no wall separating sounds between the stalls.

         152.   As such, there was not one specific space designated just for employees that

needed to pump breast milk. This intentional disregard for employees that needed to pump

breast milk made it an unbearable situation for Ms. Krstanoska. Avon also violated protections

guaranteed to nursing mothers under department of labor regulations, including NYLL, Section

206-c.

         153.   Pursuant to NYS Department of Labor regulations, nursing mothers are entitled to

breaks of at least 20 minutes or more, once every three hours, for up to three years after the birth

of a child. Contrary to this law, Ms. Krstanoska was made to feel marginalized and penalized for

taking short periods to pump breast milk. English and co-workers acted as if she was opting to

avoid her work responsibilities and performance expectations simply because she pumped breast

milk.

         154.   Worse, multiple employees openly mocked Ms. Krstanoska for choosing to pump

and Avon management did nothing to stop it.

         155.   By way of example only, one employee would cruelly ask Ms. Krstanoska

whether she pumped so she could have “milk for her cereal.”




                                                25
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 26 of 50




        156.   Horrifically, Avon failed to provide Ms. Krstanoska a private, safe place to

refrigerate her breastmilk and told her if she needed a refrigerator, she must store her breast milk

in the “serenity room” otherwise called the “infirmary/sick room.” refrigerator in the lab. Ms.

Krstanoska was in constant fear that her coworkers would contaminate her breast milk, just as

they sabotaged her lab results, and expose the milk to harmful chemicals in Avon’s lab without

her knowledge. She was petrified to store her milk in any refrigerator at Avon.

        157.   Because of the constant torment and negative feedback about taking time during

the workday to pump, Ms. Krstanoska decided to stop breastfeeding her child months earlier than

she otherwise would have stopped.

        F.     Threatened Assault and Adverse Employment Action

        158.   English’s harassment continued to escalate, until it came to a head on April 22,

2016.

        159.   On April 22, 2016, Ms. Krstanoska was alone in the lab’s small waste room

working when English, who is 6’5 and significantly larger than Ms. Krstanoska, came very close

to her and started yelling about her efforts to document her hostile work environment. English

leaned in and physically was very close to her while yelling. Ms. Krstanoska was terrified that

he was about to hit her or harm her in some way.

        160.   Ms. Krstanoska, who was sixth months pregnant, became extremely distressed

and scared for her safety.

        161.   In terror, Ms. Krstanoska ran from the lab to speak with O’Neal.

        162.   Ms. Krstanoska described the threatening conduct from English, and begged

O’Neal not to make her work with English any longer.




                                                26
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 27 of 50




       163.    O’Neal then sent Ms. Krstanoska, unaccompanied, to the Lab’s library to wait in

fear for further instruction. After leaving Avon that day, she was so concerned about the safety of

her unborn child, she drove straight to her doctor’s office to have an ultrasound performed in

order to make sure everything was normal.

       164.    Despite her extreme distress, rather than discipline English, O’Neal transferred

Ms. Krstanoska to a position in a new department, as an associate in toxicology, which O’Neal

knew was an adverse employment action.

       165.    First, Ms. Krstanoska had no experience in toxicology and was unqualified for the

position. Second, Ms. Krstanoska was assigned the workload of three previous employees.

Third, the employee that Ms. Krstanoska was replacing in that position held a doctorate in

toxicology, not a master’s in biomedical science and biodefense like Ms. Krstanoska. In her first

few days in toxicology, Ms. Krstanoska’s new coworkers joked about that how underqualified

and inexperienced she was for the position. Everyone at Avon knew that her master’s degree

was not enough.

       166.    Ms. Krstanoska was transferred her to a job that she could not do, and she

recognized that Avon set her up for failure.

       167.    In addition to effectively ending Ms. Krstanoska’s employment progress at Avon,

the adverse transfer did not alleviate Ms. Krstanoska’s safety concerns and issues with English.

       168.    English continued to work in the same building as Ms. Krstanoska.             They

attended the same meetings and would sometimes be in the elevator together.

       169.    Ms. Krstanoska, at six months pregnant, would opt to walk up flights of stairs to

avoid being in the same elevator as English.




                                                27
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 28 of 50




         170.   Ms. Krstanoska continued to complain to HR, but knew that her complaints had

been ignored and that Avon simply wanted her to quit rather than face the optics termination.

         171.   Approximately two weeks after English threatened her, and in a new position

with no future, Ms. Krstanoska was constructively discharged.

III.     Plaintiff Rivas

         172.   In 2009, Plaintiff Rivas began work as a lab technician at Avon in Suffern, N.Y.

Her supervisor was Donald English.

         173.   As alleged above, English yelled and raised his voice at employees on a regular

basis.

         174.   English is a large and physically imposing individual. When English exploded in

anger, Plaintiff Rivas and other employees were afraid.

         175.   In the predominantly female lab, Ms. Rivas and her peers made a concerted effort

to placate English and avoid him as much as possible.

         176.   English cultivated a workplace where employees had to “get it done at all costs,”

and work performance had no room for limitations, including pregnancy. If employees dared to

complain to English about anything, his response was threat of termination.

         177.   English wanted employees to worry about losing their position at Avon, and made

it appear that Avon executives were looking to cut jobs in the lab at all times.

         178.   By way of example, English would tell employees that they “didn’t understand”

that English was “fighting for everyone to keep their jobs.”

         179.   It is within this stressful work environment that Ms. Rivas learned of her first

pregnancy and disclosed her status to English.




                                                 28
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 29 of 50




        180.     Although she was overjoyed to be pregnant, Ms. Rivas was not surprised when

English acted unreceptive to the news.

        181.     Ms. Rivas was aware of how English treated other female employees of maternity

status. For example, in the presence of Ms. Rivas, other employees spoke of a lab employee that

miscarried one fetus while pregnant with twins. Ms. Rivas was told that after the miscarriage,

this woman’s husband called up English and specifically blamed English’s conduct for the loss

of the fetus.

        182.     Ms. Rivas knew that complaining to English about being ostracized or belittled by

employees because of her pregnancy was not an option.16

        183.      Various workplace incidents, while arguably juvenile in the abstract, became

weighted and problematic for a pregnant employee such as Ms. Rivas.

        184.     For example, coworkers in the lab thought it was “funny” to hide in lab cabinets

and jump out yelling in order to startle and scare Ms. Rivas. Other childlike behavior that was

tolerated involved regularly “stealing” Ms. Rivas’s lunch and not returning it to her for hours

later – until Ms. Rivas proved that she would not complain to HR.

        185.     Such unnerving conduct as suddenly jumping out from a hidden spot to scare Ms.

Rivas or withholding her food may appear trivial, but to a pregnant employee already in distress

and anxious at work, this behavior was harmful and intimidating.

        186.     On one particular occasion, Ms. Rivas feared going into early labor after an

employee jumped out to frighten her.




16
        Unfortunately, English made disparaging comments based on race and nationality. By way of example
only, English told a group of employees, including Ms. Rivas, about an alleged break-in-attempted theft at his home.
When asked who did it, English replied “some Mexican,” and gestured his hand towards Ms. Rivas.



                                                        29
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 30 of 50




       187.    At all relevant times, English knew of this unprofessional conduct, but knowingly

allowed it to continue.

       188.    From other Avon employees, Ms. Rivas had heard that going to HR was a path

that led to forced resignation. She also knew that if an employee dared to complain about work

issues or English to HR, her coworkers found out about it and English would retaliate.

       189.    Because of this knowledge, and her financial dependence on her income, when

Avon forced Ms. Rivas to continue to work with potentially dangerous chemicals while

pregnant, she did not complain. Ms. Rivas’s responsibilities included working with a chemical

known as HC Agar Base.

       190.    Although HC Agar Base is a known toxin that is potentially dangerous to an

unborn fetus, Ms. Rivas continued to work with it, believing that she would be fired if she

refused. At a minimum, Ms. Rivas believed that if she refused, English would give her a

negative performance review.

       191.    She worried throughout her pregnancy about what harm she was exposing her

unborn child to because of HC Agar Base. Even though she continued to expose herself to

potential harm, English gave Ms. Rivas a “3” out of a possible “5” on her performance review

for work performed during her pregnancy.

       192.    Ms. Rivas complained to HR regarding the rating. Avon subsequently changed

her rating to “4”. Such a rating meant that Ms. Rivas could not be reimbursed for school and that

if her behavior did not change she would be terminated.

       A.      Ms. Rivas Returns to Avon Six Weeks after Giving Birth

       193.    Ms. Rivas returned to Avon after six weeks of maternity leave.




                                               30
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 31 of 50




       194.    At the time, Avon offered just six weeks paid for childbirth and eight weeks paid

for a C-section. Ms. Rivas needed the money and could not afford to stay home with her baby

any longer.

       195.    Incredulously, Avon assigned Ms. Rivas more responsibilities, equal to that of a

senior lab technician but failed to promote her, change her title or increase her pay.

       196.    When she returned to Avon, she was afraid to pump breast milk because of likely

retaliation from English.

       197.    Other women that returned to Avon after childbirth did not pump breast milk at

work, and she feared being the first one to do so.

       198.    Additionally, Ms. Rivas worked with a woman that suffered migraines and

occasionally needed to take breaks from work and go to the infirmary room that Avon also called

the “serenity room.”        Lab employees ridiculed and humiliated this woman because of her

perceived weakness and inability to “get it done.”    English ratified and permitted such mockery

of an employee because of a physical condition. Employees openly chided one another, “You do

not want to become another Amanda.”

       B.      Second Pregnancy

       199.    In 2012, Ms. Rivas became pregnant again. Extremely nervous about disclosing

this fact, her anxiety and depression significantly worsened. Ms. Rivas became increasingly

agitated about work and suffered insomnia.

       200.    When she finally told English, his response was “how are you going to take care

of another pregnancy.” Horrifically, English also said, “how are you going to pay for day

care?” Ms. Rivas had no response for such unprofessionalism.




                                                 31
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 32 of 50




         201.   As with her earlier pregnancy, employees blatantly marginalized Ms. Rivas

without fear from English. One day when Ms. Rivas was subjected to severe alienation, she

dared complain to English. He responded with a simple shrug of his shoulders and looked

around the lab as if to imply that Ms. Rivas brought this burden on herself.

         202.   At the time, Ms. Rivas’s workload had increased substantially. She was

performing the work of several employees and at a more senior level. She asked English for a

title change and promotion. He refused.

         203.   Knowing that her work product spoke for itself, Ms. Rivas sought out Steve

Gettings, a male executive above English.

         204.   Sometime during 2014-2015, Gettings temporarily moved Ms. Rivas to another

lab position.

         205.   Also during the time of her second pregnancy, Ms. Rivas was aware that Ms.

Krstanoska had complained to HR, but HR failed to act.             Ms. Rivas accompanied Ms.

Krstanoska to HR to complain about English and their treatment based on maternity status. Ms.

Rivas was not pregnant at this time, but the harassment of Ms. Krstanoska in the lab was clear.

         206.   HR made Ms. Rivas feel like problems regarding being pregnant at Avon and

problems with English were her fault, and not Avon’s. Tragically, retaliatory conduct followed

her visit to HR.

         207.   Less than two weeks after complaining to HR, Ms. Rivas was accused falsely of

making a serious mistake in the lab. In need of her income and petrified of losing her job while

pregnant, Ms. Rivas opted not to dispute the purported failure, even though she knew it was

false.




                                                32
           Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 33 of 50




       208.     Also during this time, another employee complained that Ms. Rivas should be

handling more responsibilities in the lab and allowing the other employees to work less. The

rationale for this suggestion was discriminatory. This employee claimed that because Ms. Rivas

was going to be “out” after delivering her baby, everyone else would be forced to “do her work.”

       C.       Return from Leave

       209.     In 2016, Ms. Rivas returned from maternity leave. Again, she opted to feed her

child formula rather than risk retaliation at Avon for pumping breast milk.

       210.     Because of the increased stress and anxiety she faced based on her maternity

related leave, Ms. Rivas was forced to seek counseling and prescribed several medications for

stress and depression.

       211.     Because Avon continued to treat Ms. Rivas as a lab technician despite her

performance equal to a senior technician, she asked to be promoted once again. English refused

to promote Ms. Rivas and told her she needed “to go back to school.”

       212.     Devastated, Ms. Rivas was constructively discharged from Avon in the summer

of 2016.

IV.    ANOTHER AVON EMPLOYEE (“JANE SMITH”) DISCRIMINATED AGAINST
       FOR PREGNANCY AND NEED TO PUMP BREAST MILK

       213.     As detailed below, what happened to Avon employee “Jane Smith” shows that

Plaintiffs’ stories are not mere anomalies.

       214.     Ms. Smith suffered deplorable discrimination based on her maternity status.

       215.     In 2010, Ms. Smith started working at Avon’s office in Suffern, New York. At all

relevant times, this location had the capacity for 300-350 employees, and Ms. Smith did not

know or work with Plaintiffs Krstanoska or Rivas.

       216.     In 2012, Ms. Smith was overjoyed to learn that she was pregnant.



                                                33
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 34 of 50




        217.   After delivering her child, Ms. Smith returned to work.

        218.   As a new mother, Ms. Smith was eager to continue to build her bond with her

infant, and wanted to continue breastfeeding. As such, she had to pump her breastmilk during

the day, including while at Avon.

        219.   Unfortunately, at that time, Avon had only one small room available for her to

pump breast milk. This room, called the “sick bay/infirmary” was not designated for women

needing to pump breast milk. Rather, it was a room for all 300-350 employees in the Suffern

location.

        220.   If an employee was feeling sick, for example, he or she could go to the room to lie

down.

        221.   It was evident to Ms. Smith that the one room was insufficient. On multiple

occasions, Ms. Smith attempted to use that room, only to find it occupied and unavailable.

        222.   Upon information and belief, other employees complained to Avon that the single

room was insufficient for the number of female employees that needed to pump breast milk

during work. Avon did not respond to these complaints.

        223.   One morning, shortly after returning from maternity leave, Ms. Smith needed to

pump milk. Ms. Smith was concerned to learn that the room was occupied, but with no

alternative, Ms. Smith was unable to pump.

        224.   Ms. Smith had to wait until the afternoon to pump.

        225.   However, when she tried to use the room that afternoon, the room was again

occupied and unavailable. With nowhere to pump, Ms. Smith was forced to commute home

already in discomfort from being unable to express her breast milk.

        226.   Later that night, Ms. Smith was in excruciating pain and called 911.




                                               34
           Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 35 of 50




       227.     An ambulance had to take Ms. Smith to the ER where she was diagnosed with

mastitis, an infection caused when women wait too long or delay the normal number of hours

between pumping.

       228.     Later the next day, she was transferred to NYU Medical Hospital where she was

told that emergency surgery was necessary. A breast surgeon operated on Ms. Smith that day.

       229.     While Ms. Smith thankfully survived the emergency surgery, albeit with scars,

she was devastated to learn that one side effect of the surgery was that she could no longer

breastfeed her child.

       230.     As a first-time mother, not being able to breastfeed her child was extremely

traumatizing.

       231.     When Ms. Smith returned to Avon, she immediately spoke to her supervisor and

HR about Avon’s insufficient facilities for pumping employees.

       232.     After making multiple complaints, Avon’s only response was to make the office

of a supervisor, as well as HR conference room, and one office of an employee in Human

Resources, available at certain times during the day for female employees to pump.

       233.     This was extremely uncomfortable, as female employees would have to pump at

the desks of their superiors, also forcing their bosses to leave their own desk, with little or no

privacy.

       234.     Upon information and belief, Avon has not made any additional space available

for female employees dedicated to pumping.

       A.       Avon Refuses to Accommodate Ms. Smith Despite Risk of Miscarriage

       235.     In or around early 2014, Ms. Smith was thrilled to learn she was pregnant again.

Unfortunately, a few weeks into her pregnancy, her doctor advised Ms. Smith that she had an




                                               35
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 36 of 50




extremely high risk of miscarriage. To address the risk of miscarriage, Ms. Smith’s doctor

advised that she remain on bedrest.

       236.    Ms. Smith, with her health and the health of her unborn child in mind, requested

that Avon permit her to work remotely to accommodate her medical needs.

       237.    Avon rejected Ms. Smith’s request for the reasonable accommodation of working

remotely.

       238.    When Ms. Smith questioned why she would not be permitted to work remotely,

her supervisor incredulously responded that she could not work remotely, because if he permitted

her to work remotely, he would have to permit “all of his direct reports” to work remotely. Ms.

Smith did not understand why her reasonable request to accommodate her medical need to be on

bedrest was at all relevant to other employees’ requests to work remotely.

       239.    Instead, her male supervisor told Ms. Smith that she had either to be physically

present at work or take vacation time.

       240.    Avon forced Ms. Smith to make an impossible choice, risk her pregnancy and her

health, or go on vacation leave.

       241.    Tragically, Ms. Smith miscarried.

       242.    Ms. Smith needed time to recover from the miscarriage, and submitted a request

for leave. She made a point to request that her circumstances be kept confidential, given the

private nature of the accommodation.

       243.    Despite her request, after she returned to Avon, another Avon employee

approached her and said, “I am so sorry for your miscarriage.”




                                               36
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 37 of 50




       244.    It was outrageous and extremely distressing to Ms. Smith that this employee knew

about her private, confidential medical situation when this employee had nothing to do with Ms.

Smith, HR or administrative responsibilities.

       245.    Avon’s resistance and mishandling of her request for an accommodation and their

failure to keep Ms. Smith’s intimate loss confidential took an unquantifiable toll on Ms. Smith

that continues to haunt her through the present.

       B.      Avon Terminates Ms. Smith While She is Pregnant

       246.    In or around November 2014, shortly after Ms. Smith’s miscarriage, Avon told

her that it was relocating her to the Manhattan office to work in a completely different

department.

       247.    In or around February 2015, Ms. Smith learned she was pregnant. She was deeply

concerned and apprehensive about how Avon would respond to her pregnancy.

       248.    Unfortunately, Ms. Smith’s concerns were warranted.

       249.    Shortly after she provided notice of her pregnancy, Avon abruptly terminated her

employment. Avon claimed that it was “eliminating” her position due to an alleged “downsizing

of the marketing and product development” department.

       250.    When Ms. Smith dared to ask more questions about why she was being let go,

Avon said her position was “redundant,” and that her employment was no longer needed.

       251.    Ms. Smith was six months pregnant when Avon fired her.

       252.    Upon information and belief, Ms. Smith’s experience is not unique at Avon. In

fact, Avon has a widespread practice of placing pregnant women in roles where they are

“redundant,” for purposes of terminating such women based on a pretextual classification.




                                                   37
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 38 of 50




                                      CLASS ALLEGATIONS

I.      Discriminatory Employment Practices Against Maternity Status Employees

        253.    At Avon, employees are subject to a corporate culture that operates based on a

predominately-male executive team. As recently as November 1, 2018, its website depicted a

list of the “executive leadership” positions that revealed that men occupied all positions except

for one woman, who not surprisingly, leads human resources.17

        254.    Even including the female head of HR in a definition of executive leadership,

more than 83% of decision-making authority is in the hands of men. Such a gross absence of

women from senior management effectively suggests discrimination on its face.

        255.    It is within this context of male-centric leadership that the systemic maternity-

based discrimination was allowed to develop and flourish. The discriminatory employment

practices that disproportionately affect pregnant and maternity status women at Avon include,

inter alia:

               Discretionary, subjective protocols that disfavor pregnant employees,
                pregnant employees that require accommodations due to pregnancy related
                complications, and/or employees that avail themselves of maternity leave;
               Discretionary, subjective protocols that disfavor employees that nurse
                after childbirth and need to pump breast milk at work;
               Discretionary, subjective protocols that relate to requests for time off,
                work absences or requests not to travel made by pregnant employees
                and/or nursing mothers;
               Discretionary, subjective protocols that disfavor pregnant employees,
                pregnant employees that require accommodations due to pregnancy related
                complications, and/or employees that avail themselves of maternity leave,
                and/or employees that nurse after childbirth and need to pump breast milk
                at work that result in unfair or invalid performance evaluations, which in
                turn, negatively impact compensation and promotion; and
               Repeat systemic marginalization and indifference to maternity-status
                employees that complain about discriminatory treatment.


17
        http://www.avoncompany.com/aboutavon/our-people/executiveleadership/index.html.



                                                   38
           Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 39 of 50




II.    Rule 23 of Federal Rules of Civil Procedure

       A.       Class Definitions

       256.     Plaintiffs seek to maintain claims individually and on behalf of the proposed

classes:

                                        Title VII Class
       All female employees that have or will be employed at Avon in the U.S. from
       September 5, 2017 to the date of judgment that have been or will be pregnant,
       including those female employees that have been or will be pregnant and had
       pregnancy complications that required workplace accommodations; and those
       female employees that have been or will take maternity leave between September
       5, 2017 to the date of judgment in violation of Title VII and PDA (the “Title VII
       Class”).

                                NYS Subclass and NYC Subclass
       All female employees that have or will be employed at Avon in the state of New
       York (the “NYS Subclass”) or in New York City (the “NYC Subclass”) from
       November 13, 2015 to the date of judgment that have been or will be pregnant,
       including those female employees that have been or will be pregnant and had
       pregnancy complications that required workplace accommodations; and those
       female employees that have been or will take maternity leave between November
       13, 2015 to the date of judgment.

                                   Breast Pumping Class
       All female employees that have or will be employed at Avon in the state of New
       York from November 13, 2015 to the date of judgment that have needed to or will
       need to pump breast milk during work hours (the “Breast Pumping Class”).

       257.     Plaintiffs are members of the proposed classes (collectively, the “Rule 23

Classes” or the “Rule 23 Class Members”).

       258.     Plaintiffs reserve the right to amend the definitions of the Rule 23 Classes based

on discovery or legal developments.

       259.     The patterns, practices or policies described in this complaint demonstrate that

discrimination is common for Avon and shows that such unlawful conduct is part of Avon’s

operating patterns, practices or policies.




                                                39
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 40 of 50




        B.       Numerosity and Impracticality of Joinder

        260.     Plaintiffs’ Rule 23 Classes, upon information and belief, each consist of at least

40 individuals. Avon presently employs more than 2900 individuals in the U.S.18 The Rule 23

Class Members are sufficiently numerous to make joinder of all of them impractical.

        C.       Efficiency of Class Prosecution of the Rule 23 Class Claims

        261.     Certification of the proposed Rule 23 Classes is the most efficient and economical

means of resolving the questions of law and fact that are common to the claims of the Plaintiffs

and Rule 23 Class Members.

        262.     The individual claims of Plaintiffs require resolution of the common questions

concerning whether Avon has engaged in a pattern or practice of maternity status discrimination

against female employees and whether Avon’s policies or practices have an adverse effect on the

Rule 23 Class Members.

        263.     To obtain relief for themselves and the Rule 23 Class Members, Plaintiffs will

establish the existence of systemic discrimination in connection with female employees at Avon

that become pregnant, avail themselves of maternity leave or need to pump breast milk at work.

Without certification of the Rule 23 Classes, the same evidence and issues would be subject to

litigation in a multitude of individual lawsuits with different forums with an attendant risk of

inconsistent adjudications and conflicting outcomes.


18
         In its SEC Form 10-k filed for the fiscal year ending December 31, 2015, Avon stated that the company
employed about 28,300 employees globally, including 800 that worked in the U.S. In addition, 2600 people were
employed in Avon’s North America business, and of these, about 2100 worked in the U.S.
https://www.sec.gov/Archives/edgar/data/8868/000000886816000104/avp10k2015.htm.
Avon distinguishes employees from individuals that sell products directly to consumers, referred to as
“Representatives.” Avon classifies Representatives as independent contractors and not employees. As of December
31, 2016, Avon had nearly 6 million Representatives.
https://www.sec.gov/Archives/edgar/data/8868/000119312516542758/d118227ddef14a.htm#toc118227_16
Representatives are excluded from the proposed Rule 23 Classes.




                                                      40
       Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 41 of 50




       264.     Certification of the Rule 23 Classes is the most efficient means of presenting the

evidence and arguments necessary to resolve the underlying issues for Plaintiffs, the Rule 23

Class Members, and Avon.

       D.       Common Questions of Law and Fact

       265.     The claims alleged on behalf of the Rule 23 Classes raise questions of law and

facts common to each of the Rule 23 Class Members.            These questions include inter alia,

whether Avon:

               Treated pregnant employees differently from similarly situated non-
                pregnant employees that resulted in unequal and adverse treatment of
                pregnant employees in violation of federal, state and city law;
               Regularly failed to make reasonable accommodations for pregnant
                employees that required medically necessary absences;
               Implemented discretionary, subjective protocols and treatment that
                disfavors pregnant employees, pregnant employees that require
                accommodations due to pregnancy related complications, and/or
                employees that avail themselves of maternity leave;
               Implemented discretionary, subjective protocols and treatment that
                disfavors employees that nurse after childbirth and need to pump breast
                milk at work;
               Implemented discretionary, subjective protocols that relate to requests for
                time off, work absences or requests not to travel made by pregnant
                employees and/or nursing mothers;
               Implemented discretionary, subjective protocols and treatment that
                disfavors pregnant employees, pregnant employees that require
                accommodations due to pregnancy related complications, and/or
                employees that avail themselves of maternity leave, and/or employees that
                nurse after childbirth and need to pump breast milk at work that result in
                unfair or invalid performance evaluations, which in turn, negatively
                impact compensation and promotion;
               Regularly allowed co-workers and management to retaliate against
                employees needing to pump breast milk during the workday, including by
                subjecting such employees to adverse work conditions as compared to
                similarly situated employees not needing to pump breast milk at the
                workplace; and
               Engaged in patterns, practices and/or policies fostering and resulting in
                systemic unlawful discrimination against female employees with respect
                to their need or desire to pump and/or store breast milk;
               Engaged in repeat systemic marginalization and indifference to maternity-
                status employees that complained about discriminatory treatment; and


                                                41
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 42 of 50




              Failed to investigate or remedy complaints about maternity status
               discrimination or otherwise ignored such complaints.

       266.    Thus, the common question requirement of FRCP 23(a) is satisfied.

       E.      Typicality of Claims and Relief Sought

       267.    Plaintiffs are Members of the Rule 23 Classes they seek to represent.

       268.    Plaintiffs’ claims are typical of the claims of the Rule 23 Classes in that they all

arise from the same unlawful patterns, practices and/or policies of Avon, and are based on the

legal theory that these patterns, practices and/or policies violate legal rights protected by federal,

state and local law.

       269.    Plaintiffs allege that they and the Rule 23 Class Members were each the victim of

unlawful adverse employment decisions made by Avon because they became pregnant during

their employment at Avon. The relief Plaintiffs seek for Avon’s unlawful patterns, practices

and/or policies is typical of the relief which is sought on behalf of the Rule 23 Class Members.

       270.    The discrimination experienced by Plaintiffs was typical of that experienced by

the Rule 23 Class Members.

       271.    Avon discriminates against female employees who are or have been pregnant and

subjects them to a work culture predominated by men. This differential treatment has affected

Plaintiffs and the Rule 23 Class Members in the same or similar ways.

       272.    Avon has failed to respond adequately or appropriately to evidence and

complaints of discrimination. Plaintiffs and the Rule 23 Class Members have been affected in

the same or similar ways by Avon’s failure to implement adequate procedures to detect, monitor,

and correct this pattern and practice of discrimination.

       273.    The relief necessary to remedy the claims of Plaintiffs is the same as that

necessary to remedy the claims of the Rule 23 Class Members. Plaintiffs request individually



                                                 42
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 43 of 50




and on behalf of the Rule 23 Class Members, declaratory and injunctive relief. The request for a

declaratory judgment is the same for Plaintiffs individually as the Class, namely, that Avon has

engaged in discretionary, subjective protocols that disfavors pregnant employees, pregnant

employees that require accommodations due to pregnancy related complications, and/or

employees that avail themselves of maternity leave, and/or employees that nurse after childbirth

and need to pump breast milk at work that resulted in violations of federal, state and city law.

The request for injunctive relief is the same for Plaintiffs individually as the Class, namely, that a

permanent injunction is ordered against these discriminatory practices, as well as an order for

injunctive relief that mandates new policies and practices at Avon that cease such continuing

discrimination and ensures that maternity status employees’ complaints will no longer be ignored

or marginalized.

       274.    Thus, the typicality requirement of FRCP 23(a) is satisfied.

       F.      Adequacy of Representation

       275.    The interests of Plaintiffs are the same as those of the Rule 23 Class Members that

they seek to represent in the instant case. Plaintiffs are willing and able to represent the Rule 23

Class Members fairly and vigorously as they pursue their similar individual claims. Plaintiffs

have retained counsel who are qualified and experienced in employment class action litigation,

and who are able to meet the time and fiscal demands necessary to litigate a class action of this

size and complexity.

       276.    The combined interests, experience and resources of Plaintiffs and their counsel to

competently litigate the individual and the Rule 23 Class claims at issue in the instant case

satisfy the adequacy of representation requirement of FRCP 23(a).




                                                 43
         Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 44 of 50




        G.      Requirements of Rule 23(b)(2)

        277.    Without class certification, the same evidence and issues would be subject to re-

litigation in a multitude of individual lawsuits with an attendant risk of inconsistent adjudications

and conflicting obligations.     Specifically, all evidence of Avon’s patterns, practices and/or

policies, and the issue of whether they are in violation of federal, state and local law would be

exchanged and litigated repeatedly. Accordingly, certification of the proposed Rule 23 Classes

is the most efficient and judicious means of presenting the evidence and arguments necessary to

resolve such questions for Plaintiffs, the Rule 23 Class Members and Avon.

        278.    Avon acted on grounds, described herein, generally applicable to Plaintiffs and

the Rule 23 Class Members, by adopting and following systemic patterns, practices and/or

policies that are discriminatory towards pregnant female employees, women taking maternity

leave, and nursing mothers that need to pump breast milk at work. These discriminatory acts are

not sporadic or isolated, and must be addressed through final injunctive and declaratory relief

with respect to Plaintiffs and the Rule 23 Class Members.

        279.    Declaratory and injunctive relief flow directly and automatically from proof of the

common questions of law and fact regarding the existence of systemic discrimination against the

Rule 23 Class Members.

        280.    Declaratory and injunctive relief are the factual and legal predicates for Plaintiffs’

and the Rule 23 Class Members’ entitlement to monetary and non-monetary remedies necessary

to address Avon’s conduct.

        281.    Accordingly, injunctive and declaratory relief is among the predominant forms of

relief sought in this case.




                                                 44
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 45 of 50




       H.       Requirements of Rule 23(b)(3)

       282.     The common issues of fact and law affecting the Rule 23 Class claims, including,

but not limited to, the common issues identified in the paragraphs above, predominate over

issues affecting only individual claims.

       283.     A class action is superior to other available means for the fair and efficient

adjudication of Plaintiffs’ claims and the claims of the Rule 23 Class Members.

       284.     The cost of proving Avon’s pattern and practice of discrimination makes it

impractical for the Rule 23 Class Members to pursue their claims individually.

       I.       Requirements of Rule 23(c)(4)

       285.     In the alternative, the Court may grant partial or issue certification pursuant to

Rule 23(c)(4). Resolving common questions of fact and law would serve to materially advance

litigation for all Rule 23 Class Members.

                                   FIRST CAUSE OF ACTION
                 (Violations of Title VII, 42 U.S.C. §§ 2000e et seq. (“Title VII”),
                 as amended by the Pregnancy Discrimination Act (“the PDA”))
              Plaintiff Ruiz individually and as Class Representative of the Title VII Class
                                       Against All Defendants

       286.     Plaintiffs hereby repeat and re-allege each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       287.     By the actions described above, among others, in violation of Title VII,

Defendants discriminated against Class Representative Ruiz and members of the Title VII Class

on the basis of their gender, including pregnancy and maternity status. Defendants denied Class

Representative Ruiz and members of the Title VII Class the same terms and conditions of

employment available to other employees who, during their employment at Avon were not

pregnant or maternity status.




                                                 45
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 46 of 50




       288.    Defendants subjected Class Representative Ruiz and members of the Title VII

Class to disparate and adverse treatment including inter alia, discriminatory treatment in

connection with requests for days off, work absences for pregnancy related conditions, requests

not to travel for pregnancy related conditions, work responsibilities and duties, and other terms

and conditions of employment. Defendants’ discriminatory treatment of Class Representative

Ruiz and members of the Title VII Class marginalized pregnant female employees on a

systematic level and fostered a workplace where managers subjectively imposed adverse

employment decisions, including terminating pregnant employees or employees in connection

with their protected maternity status.

       289.    As set forth above, Avon was on notice of its subjective, improper policies, yet

failed to investigate or remedy the discrimination.

       290.    As a direct and proximate result of Defendants’ intentional, reckless, unlawful

and discriminatory conduct in violation of Title VII, Class Representative Ruiz and members of

the Title VII Class have suffered and continue to suffer harm for which they are entitled to an

award of damages, to the greatest extent permitted under law, in addition to reasonable attorneys’

fees and expenses.

                                SECOND CAUSE OF ACTION
                       (Violations of the New York State Human Rights Law,
                           N.Y. Executive Law §§ 290, et seq. (“NYSHRL”))
                Plaintiffs individually and as Class Representatives of the NYS Class
                                    Against All Defendants

       291.    Plaintiffs hereby repeat and re-allege each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       292.    By the actions described above, among others, Defendants discriminated against

Class Representatives and members of the NYS Class on the basis of their pregnancy and




                                                 46
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 47 of 50




maternity status in violation of the NYSHRL by denying Class Representatives and members of

the NYS Class the same terms and conditions of employment available to other male employees

and non-pregnant, non-maternity status employees.

       293.    As set forth above, Avon was on notice of its subjective, improper policies, yet

failed to investigate or remedy the discrimination.

       294.    As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the NYSHRL, Class Representatives and members of the NYS Class

have suffered and continue to suffer harm for which they are entitled to an award of damages, to

the greatest extent permitted under law.

                                 THIRD CAUSE OF ACTION
                    (Violations of the of the New York City Human Rights Law,
                         N.Y.C. Admin. Code §§ 8-101, et seq. (“NYCHRL”))
              Plaintiff Ruiz individually and as Class Representative of the NYC Class
                                    Against all Defendants

       295.    Plaintiffs hereby repeat and re-allege each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       296.    By the actions described above, among others, Defendants discriminated against

Class Representative Ruiz and members of the NYC Class on the basis of their pregnancy or

maternity status in violation of the NYCHRL by denying the Class Representative Ruiz and

members of the NYC Class the same terms and conditions of employment available to other

male employees, non-pregnant or non-maternity status employees.

       297.    As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the NYCHRL, Class Representatives and members of the NYS Class

have suffered and continue to suffer harm for which they are entitled to an award of damages, to

the greatest extent permitted under law.




                                                 47
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 48 of 50




                                FOURTH CAUSE OF ACTION
                        (Violations of the New York State Human Rights Law,
                          N.Y. Executive Law §§ 290, et seq. (“NYSHRL”))
                               Plaintiff Krstanoska individually, and as
                          Class Representative of the Breast Pumping Class
                                     Against all Defendants

       298.    Plaintiffs hereby repeat and re-allege each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       299.    By the actions described above, among others, Defendants discriminated against

Class Representative Krstanoska and members of the Breast Pumping Class on the basis of her

maternity status and need to need to pump breast milk during work hours, including to store

breast milk, in violation of the NYSHRL, by denying Class Representative Krstanoska and

members of the Breast Pumping Class the same terms and conditions of employment available to

other male employees, non-maternity status employees or nursing employees that needed to or

will need to pump breast milk during work.

       300.    As set forth above, Avon was on notice of its subjective, improper policies, yet

failed to investigate or remedy the discrimination.

       301.    As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the NYSHRL, Class Representative Krstanoska and members of the

Breast Pumping Class have suffered and continue to suffer harm for which they are entitled to an

award of damages, to the greatest extent permitted under law.




                                                 48
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 49 of 50




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Rule 23 Class Members pray that the Court enter

judgment in their favor and against Defendants, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.      An injunction and order permanently restraining Defendants and its partners,

officers, owners, agents, successors, employees and/or representatives, and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

       C.      An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs and the Rule 23 Class Members for all monetary and/or economic damages, including,

but not limited to, loss of past and future income, wages, compensation, seniority, and other

benefits of employment;

       D.      An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs and the Rule 23 Class Members for all non-monetary and/or compensatory damages,

including, but not limited to, compensation for her emotional distress;

       E.      An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiffs and the Rule 23 Class Members, including, but not limited to, loss of

income, earned bonus pay, reputational harm and harm to professional reputation, in an amount

to be determined at trial, plus prejudgment interest;




                                                 49
        Case 1:18-cv-09033-VSB Document 24 Filed 12/14/18 Page 50 of 50




       F.      An award of punitive damages, and any applicable penalties in an amount to be

determined at trial;

       G.      Prejudgment interest on all amounts due;

       H.      An award of costs that Plaintiffs and the Rule 23 Class Members have incurred in

this action, including, but not limited to, expert witness fees, as well Plaintiffs and the Rule 23

Class Members’ reasonable attorneys’ fees and costs to the fullest extent permitted by law; and,

       I.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: December 14, 2018
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ____________________________
                                                            Jeanne M. Christensen
                                                            Hilary J. Orzick

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     jchristensen@wigdorlaw.com
                                                     horzick@wigdorlaw.com

                                                     Counsel for Plaintiffs




                                                50
